Citation Nr: 1642462	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial rating for right wrist injury residuals, to include osteoarthritis, rated as 10 percent prior to February 2, 2015 (with the exception of a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 from February 19, 2014 through April 30, 2014).

2.  Entitlement to a higher initial rating for right wrist injury residuals, to include osteoarthritis and carpal tunnel syndrome, status post radiocarpectomy, carpal tunnel release, and fusion of the wrist, currently rated as 70 percent from February 2, 2015 (with the exception of a period of a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 from May 26, 2015 through August 31, 2015).

3.  Entitlement to a compensable initial rating for surgical scars of the right wrist and palm.

4.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision (right wrist injury residuals) and a September 2014 rating decision (adjustment disorder claimed as PTSD) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge with respect to entitlement to a higher initial rating for right wrist injury residuals.  A transcript of the hearing is associated with the claims folder.  

Concerning the right wrist injury residuals, a November 2011 rating decision granted service connection for right wrist injury residuals and assigned a 10 percent initial rating effective February 28, 2006.  During the course of the appeal, a September 2014 rating decision assigned a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 effective February 19, 2014, the date of the Veteran's right wrist surgery, through April 30, 2014.  The 10 percent initial rating resumed effective May 1, 2014, the first day of the month following two months of post-surgical convalescence.  

During the course of the appeal, a June 2015 rating decision granted separate service connection for right carpal tunnel syndrome (CTS) and assigned a noncompensable initial rating, effective April 29, 2015, under Diagnostic Code 8515, in addition to the separately rated residuals of right wrist injury, to include osteoarthritis, rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5215.  On September 1, 2015, the Veteran filed a notice of disagreement concerning the assigned disability rating for right CTS and requested a 20 percent rating.  Thereafter, a September 3, 2015 rating decision assigned a 30 percent initial rating, effective April 29, 2015, for the separate service-connected right carpal tunnel syndrome.  The September 3, 2015 rating decision also assigned a temporary total (100 percent) convalescence rating, pursuant to 38 C.F.R. § 4.30, from May 26, 2015 through June 30, 2015.  The 30 percent rating was restored from July 1, 2015.  On September 28, 2015, the Veteran was sent a VA notice letter.  The letter stated that the Veteran's notice of disagreement had requested a re-evaluation of the service-connected carpal tunnel syndrome and that a rating of at least 20 percent had then been desired.  The letter noted that since receipt of the notice of disagreement, the separate rating for right carpal tunnel syndrome had been increased to 30 percent, and inquired as to whether the Veteran would like to withdraw the notice of disagreement or proceed.  In a September 30, 2015 response, consisting of a signed statement from the Veteran on the September 2015 VA notice letter, the Veteran noted that he wanted to withdraw his notice of disagreement on this matter.  

Thereafter, a December 2015 rating decision terminated a separate rating and separate service connection for right wrist injury residauls, to include osteoarthritis, effective February 2, 2015, and combined evaluation of that disability with the service-connected carpal tunnel syndrome status post radiocarpectomy, carpal tunnel release and fusion of the wrist, as a right wrist injury residual.  The rating decision recharacterized the service-connected right wrist disabilities as right wrist injury residuals to include loss of use of hand with osteoarthritis, and carpal tunnel syndrome status post radiocarpectomy, carpal tunnel release and fusion of the wrist, with a 70 percent staged initial rating assigned, effective February 2, 2015.  A temporary 100 percent convalescence rating was assigned pursuant to 38 C.F.R. § 4.30, effective May 26, 2015 through August 31, 2015, and the 70 percent initial rating was restored effective from September 1, 2015.  Staged ratings have been created and the issues on appeal have been characterized as shown on the title page of the decision.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

With regard to the Veteran's September 30, 2015 expressed desire to withdraw the notice of disagreement as to the rating assigned for right CTS, the Board finds that, as a rating decision in December 2015 assigned a 70 percent rating, effective from February 2, 2015, for the combined evaluation of residuals of a right wrist injury, to include loss of use of the hand with osteoarthritis and right CTS status post radiocarpectomy, carpal tunnel release and fusion of the wrist, such statement is accepted as a withdrawal of the appeal as to the period from February 2, 2015.  However, the appeal as to a higher initial evaluation for the separate 10 percent initial rating for residuals of a right wrist injury, to include osteoarthritis, prior to February 2, 2015, remains for appellate consideration.  

The December 2015 rating decision also granted entitlement to special monthly compensation (SMC) based on the loss of use of the right hand from February 2, 2015, the date that the RO assigned a initial 70 percent rating for the expanded service-connected right wrist injury residuals to include recognition of service connection for carpal tunnel syndrome with loss of use of the right hand, as a residual of right wrist injury.  As service connection has not been established for carpal tunnel syndrome with loss of use of the right hand, as a residual of right wrist injury, earlier than February 2, 2015, manifestations of such disability, where clinically distinguished, may not be considered in the adjudication of the evaluation for right wrist injury residuals prior to February 2, 2015, but where not clinically distinguished, they are for consideration prior to February 2, 2015.  

The December 2015 rating decision also granted service connection for surgical scars of the right wrist and palm with a noncompensable (0 percent) rating effective from March 26, 2015.  Accordingly, as the scars are part and parcel of adjudication of entitlement to a higher initial rating for right wrist injury residuals, the Board will adjudicate the issue for entitlement to a compensable initial rating for scars of the right wrist and palm.  

The issues of entitlement to service connection for acquired psychiatric disability, to include PTSD, to include as secondary to service-connected disabilities, and entitlement to a TDIU, to include on an extra-schedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 1, 2014, the Veteran's service-connected residuals of right wrist injury with osteoarthritis was manifested by pain, limitation of motion, swelling, weakness, reduced flexibility, and weakened hand grasp.  

2.  From May 1, 2014 through January 31, 2015, but no earlier, the evidence of record demonstrates that the service-connected residuals of right wrist injury with osteoarthritis was manifested by symptoms productive of functional impairment which more nearly approximates the loss of use of the right hand; symptoms which were not clinically distinguished as due solely to right carpal tunnel syndrome.  

3.  In a written statement received on September 30, 2015, the appeal for a higher initial rating for right wrist injury residuals, to include osteoarthritis and carpal tunnel syndrome, status post radiocarpectomy, carpal tunnel release, and fusion of the wrist, currently rated as 70 percent from February 2, 2015, was withdrawn.

4.  The scars of the Veteran's right wrist and palm are not painful, unstable, are not located on the head, face or neck, are not deep, and do not cover an area of 144 square inches.


CONCLUSIONS OF LAW

1.  For the rating period prior to May 1, 2014, the criteria for an initial rating in excess of 10 percent, for residuals of right wrist injury with osteoarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.25, 4.71a, Diagnostic Code 5003-5215 (2015).

2.  For the period from May 1, 2014 through January 31, 2015, the criteria for a staged initial rating of 70 percent, but no more, for residuals of right wrist injury, with osteoarthritis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.25, Diagnostic Code 5003-5125 (2015).

3.  The criteria for withdrawal by, the appellant, of the appeal for a higher initial rating for right wrist injury residuals, to include osteoarthritis and carpal tunnel syndrome, status post radiocarpectomy, carpal tunnel release, and fusion of the wrist, currently rated as 70 percent from February 2, 2015 (with the exception of a period of a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 from May 26, 2015 through August 31, 2015), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for a compensable initial rating for surgical scars of the right wrist and palm are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7805 (2015).

5.  The criteria for special monthly compensation based on loss of use of one hand, from May 1, 2014 through January 31, 2015, and no earlier, have been met.  38 U.S.C. 1114, subsection (k) (West 2015); 38 CFR 3.350(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim for a higher initial rating for residuals of right wrist injury, with osteoarthritis, a May 2006 VA notice letter advised the Veteran of the evidence required to substantiate a claim for service connection and the assignment of disability ratings and effective dates.

Further, the Veteran is appealing the initial disability rating assignment for the residuals of right wrist injury, with osteoarthritis.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159 (b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations.   The notice requirements have been met.  In addition, the Veteran was sent a VA notice letter in July 2015, wherein the Veteran was asked to identify relevant non-VA treatment in connection with the increased rating issue on appeal.  The notice letter complied with the Board's March 2015 remand.  

The duty to assist the Veteran has been satisfied.  Identified VA medical treatment records  have been obtained and private medical treatment records were associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Updated VA medical treatment records were obtained and associated with the record in compliance with the Board's March 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  A review indicates that the Veteran receives compensation from the Social Security Administration (SSA).  However, the SSA inquiry dated in July 2016 indicates that the Veteran began to receive compensation when he reached the age of 62 years.  He has not contended that he receives SSA disability benefits.  Accordingly, a remand is not required for SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  The Veteran was also provided VA medical examinations concerning the service-connected right wrist disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical examination reports listed the Veteran's reported symptomatology and provided relevant clinical findings necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the VA medical examinations complied with the Board's March 2015 remand directive.  Stegall, supra.  The Board recognizes the Veteran's contention, as noted in his signed April 2013 VA Form 9 and during the August 2014 hearing, that his initial VA medical examination was inadequate.  He stated that the VA examiner asked him to read measurements, which he did not know how to do.  However, review of the January 2011 VA medical examination report does not reflect any cursory review and the report contains all clinical findings relevant to the service-connected residuals of right wrist injury, with osteoarthritis,.  Therefore, the Board finds the VA examination to be adequate.  Finally, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right wrist disability since he was last examined and a remand for a new VA examination is not required.  

The Board finds that VA's duty to assist with respect to obtaining an adequate VA examination or opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the increased rating issue on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Withdrawal of appeal

As noted in the Introduction above, in a written statement received on September 30, 2015, the Veteran requested to withdraw his notice of disagreement as to the issue of entitlement to a higher initial separate rating for right carpal tunnel syndrome.  A separate 30 percent initial rating had been in effect for right carpal tunnel syndrome prior to February 2, 2015.  Thereafter, a Decmber 2015 rating decision awarded a 70 percent rating for the combined residuals of right wrist injury, to include loss of use of the hand with osteoarthritis and carpal tunnel syndrome, status post radiocarpectomy, carpal tunnel release, and fusion of the wrist, effective from February 2, 2015.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a written statement received on September 30, 2015, has withdrawn an appeal of the issue for a higher initial rating for carpal tunnel syndrome, as a residual of right wrist injury, to include loss of use of the hand with osteoarthritis, status post radiocarpectomy, carpal tunnel release and fusion of the wrist, rated 70 percent from February 2, 2105.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Separate service connection is in effect for right wrist injury residuals, to include osteoarthritis, with a separate 10 percent initial rating, effective from February 28, 2006 through February 1, 2015, (with the exception of a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 effective from February 19, 2014 through April 30, 2014), under Diagnostic Codes 5003-5215.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Diagnostic Code 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. § 4.45 (f).

Pursuant to Diagnostic Code 5215, a 10 percent rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code.  

Diagnostic Code 5214 applies to ankylosis of the wrist.  Diagnostic Code 5214 provides the following ratings for a major extremity: 30 percent for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion; 40 percent for ankylosis in any other position except favorable; and 50 percent for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  Diagnostic Code 5214 notes that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5125, which addresses ratings for amputations, functional impairment comparable to the loss of a hand is rated at 70 percent for major hand loss of use and 60 percent for minor hand loss of use.

Normal range of motion for the wrist is 80 degrees palmar flexion and 70 degrees dorsiflexion.  38 C.F.R. § 4.71, Plate I.

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis - Initial Rating for Right Wrist Disability prior to February 2, 2015

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In an August 2006 statement, the Veteran explained that he experienced more pain in his wrist as he got older and had problems with flexibility.

During a January 2008 hearing before a Decision Review Officer, the Veteran attested to pain and swelling in his right wrist.

The Veteran was provided a VA medical examination in January 2011.  The claims folder was reviewed.  The Veteran reported symptoms of deformity, pain, stiffness, and weakness.  There was no giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  There were symptoms of inflammation including warmth and swelling.  The examiner noted that there was a mildly tender bony enlargement over the distal right radius as well as the right carpals.  There was no objective evidence of pain with active motion on the right side.  Right dorsiflexion was 0 to 60 degrees, right palmar flexion was 0 to 45 degrees, right radial deviation was 0 to 30 degrees, and right ulnar deviation was 0 to 15 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  Grips were 5/5 bilaterally.  The examiner noted that the Veteran's usual occupation was car salesman and he was currently employed part-time.  He lost two weeks of work in the last 12-month period due to kidney stones.  The examiner stated that the right wrist had significant effects on usual occupation, to include decreased manual dexterity and pain.  The Veteran had pain when using the computer to find vehicles for customers.  It did not prevent him from doing his job.  The examiner commented that, on physical examination, there was moderate swelling and mild tenderness over the right distal radius and adjacent carpal bones.  Although grips were full and equal at 5/5 bilaterally, there was a moderate decrease of dorsiflexion on the right compared to the left, with negative DeLuca findings.  

A December 2013 VA treatment record shows that the Veteran's right wrist was moderately swollen, exhibited restricted range of motion, had pain on the radial aspect of the wrist and experienced 3/5 in strength.  

An August 2013 VA medical treatment record shows that the Veteran experienced pain and swelling with no numbness or tingling.  There was limited range for extension and hand grasp was mildly weak. 

On February 19, 2014, the Veteran underwent a right wrist proximal row carpectomy.  

An April 2014 VA medical treatment record shows that the Veteran experienced sharp pain with certain movements.  Range of motion findings revealed extension and flexion of 40 degrees and 12 degrees, respectively, and ulnar deviation of 8 degrees, and radial deviation of 5 degrees.  There was slight decrease in finger MCP joint flexion due to dorsal hand edema.  There was decreased strength and decreased hand function.  

Another April 2014 VA medical treatment record shows that the Veteran was given a splint and had swelling.  He had 20 degrees of dorsiflexion and 10 degrees of palmar flexion.  

A May 2014 VA medical treatment record shows that the Veteran's right wrist exhibited flexion and extension to 23 degrees and 29 degrees, respectively, and passive range of motion of 43 degrees of flexion and 55 degrees of extension.  The Veteran reported that he could not use his right hand.  The assessment was listed as limited movement, limited passive range of motion through wrist and forearm.  

A June 2014 VA medical treatment record shows that the Veteran's right wrist had limited movement and limited passive range of motion.  The occupational therapist stated that the Veteran had very little use of right hand with everyday tasks since the extensive surgery to right hand/wrist.  

An August 2014 VA medical treatment record shows that the Veteran was unable to hold a golf club, grip motorcycle handle, shake hands, or throw ball with his grandchildren.  The assessment noted that the Veteran had chronic pain, right hand, and limited range of motion.  

In August 2014, the Veteran testified that he experienced pain, limitation of motion, and swelling.  He reported that he could not push, pull, lift, or throw.  He could not play golf anymore or ride a motorcycle.  He stated that anything he did with the right hand was painful.  He also reported reduced strength and weakness.  The Veteran stated that the use of the right wrist causes the pain to increase.

A December 2014 VA medical treatment record shows that the Veteran had flexion to 20 degrees, extension to 25 degrees and could make a full fist.  He had strength of 5/5.  

A February 2015 VA medical treatment record shows that the Veteran was unable to flex his wrist and had extension to 30 degrees.  

Upon review of all of the evidence of record, the Board finds that an initial rating of 70 percent is warranted for the Veteran's right wrist disability effective May 1, 2014.  The effective date of May 1, 2014 is the earliest possible effective date assignable for the 70 percent rating for the Veteran's right wrist disability as the Veteran was assigned a temporary 100 percent rating from February 19, 2014 to April 30, 2014.  Therefore, the initial 70 percent rating will take effect on May 1, 2014.  In this respect, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the clinical findings of record more nearly approximate the loss of use of the right hand to warrant a 70 percent rating under Diagnostic Code 5125 effective May 1, 2014.  While a May 2014 VA medical treatment record indicated that the Veteran still had motion of the right hand, to include 20 degrees of flexion, a June 2014 VA medical treatment record shows that the Veteran's right wrist had limited movement and limited passive range of motion.  At that time, the occupational therapist noted that the Veteran had "very little use of right hand" with everyday tasks since the extensive surgery to right hand/wrist.  In addition, an August 2014 VA medical treatment record shows that the Veteran was unable to hold a golf club, grip motorcycle handle, shake hands, or throw ball with grandchildren.  The Veteran also testified that since his February 19, 2014 surgery, he could not use his right hand, experienced pain and had very limited range of motion.  Thus, the Board finds that the criteria for a 70 percent rating are met effective May 1, 2014.  See Fenderson, supra.  

However, concerning the portion of the appeal period from May 1, 2014 through February 1, 2015, an initial rating in excess of 70 percent is not warranted.  Under the "amputation rule," the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  Amputation or loss of use of the hand warrants a rating of 70 percent under Diagnostic Code 5125, which constitutes the schedular maximum rating for all disabilities affecting the Veteran's right hand.  As noted above, the RO granted a combined 70 percent rating for the right wrist injury residuals and carpal tunnel syndrome from February 2, 2015.  Pursuant to the amputation rule, a 70 percent rating for the Veteran's right wrist is the maximum rating available.  Accordingly, the award of any increase over this amount is subject to the amputation rule, 38 C.F.R. § 4.68.  Pursuant to the amputation rule, a 70 percent rating for the right wrist disability is the maximum rating available and a rating in excess of 70 percent is not warranted.

Concerning the portion of the appeals period prior to May 1, 2014, an initial rating of 10 percent was assigned under Diagnostic Codes 5003-5215.  

First, an initial rating in excess of 10 percent is not warranted under Diagnostic Code 5003 because the wrist is a major joint and there is no evidence of X-ray involvement of two or more major joints.  In addition, Diagnostic Code 5215 has a maximum assignable rating of 10 percent and; therefore, an initial rating in excess of 10 percent is not warranted under Diagnostic Code 5215.  

The Board has considered whether a rating in excess of 10 percent would be warranted under Diagnostic Code 5214.  Under Diagnostic Code 5214, a 30 percent rating is warranted for ankylosis of the right wrist in 20 to 30 degrees dorsiflexion.  The clinical findings of record prior to May 1, 2014 do not show any evidence of ankylosis.  Further, the January 2011 VA medical examination report noted right dorsiflexion was 0 to 60 degrees and there was no joint ankylosis.  Thus, a higher rating is not warranted under Diagnostic Code 5214.

In making this determination, the Board considered whether there is any additional functional loss that would warrant a rating in excess of 10 percent.  See DeLuca, supra.  Concerning Diagnostic Code 5215, the maximum rating assignable is 10 percent and VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation").  Indeed, the 10 percent rating assigned prior to May 1, 2014 took into account the Veteran's complaints of pain and functional loss, as range of motion testing did not meet the minimum criteria for a compensable rating under Diagnostic Code 5215.  Concerning Diagnostic Code 5214, even considering the clinical findings of functional impairment and loss prior to May 1, 2014, the evidence does not more nearly approximate a 30 percent rating for favorable ankylosis in 20 to 30 degrees of dorsiflexion under Diagnostic Code 5214.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The clinical findings, while reflecting limitation of motion, stiffness, lack of strength, weakness, and swelling, does not show any evidence of ankylosis and on examination in January 2011, the Veteran's right wrist demonstrated right dorsiflexion from 0 to 60 degrees and right palmar flexion from 0 to 45 degrees.  The normal range for dorsiflexion is 70 degrees and 80 degrees for palmar flexion.  38 C.F.R. § 4.71, Plate I.  Thus, while the Veteran's right wrist exhibited approximately half of the normal range for palmar flexion, the right wrist still exhibited close to normal range for dorsiflexion.  In addition, the January 2011 VA examiner stated that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  Accordingly, an initial rating in excess of 10 percent is not warranted prior to May 1, 2014.  

Finally, the Board recognizes that a June 2015 rating decision granted entitlement to service connection for right carpal tunnel syndrome as secondary to the service-connected right wrist disability and assigned a noncompensable initial rating under Diagnostic Code 8515 effective April 29, 2015.  Thereafter, a September 2015 rating decision assigned a higher initial rating of 30 percent for right carpal tunnel syndrome effective April 29, 2015.  As discussed above, the RO assigned a combined 70 percent rating for the Veteran's right wrist injury residuals and the right carpal tunnel syndrome effective February 2, 2015.  In this decision, the Board has assigned an effective date of May 1, 2014 for the 70 percent rating, taking into consideration all symptoms of the Veteran's right hand, to include the symptoms of right carpal tunnel syndrome.  Prior to May 1, 2014, the Board finds that there are no manifestations of carpal tunnel syndrome that would warrant a separate rating.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition).  In this respect, the Board notes that the medical evidence first contains a diagnosis of right carpal tunnel syndrome in 2015.  Accordingly, the Board finds that a separate rating for the Veteran's right wrist injury residuals under any neurological code is not warranted prior to May 1, 2014.  

In this case, there is no identifiable period during the appeal in which a higher rating, other than the staged rating assigned effective May 1, 2014, would be warranted.  Staged ratings are not appropriate, other than the staged rating assigned effective May 1, 2014.  See Fenderson, supra.  The Board finds that a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Special Monthly Compensation

As noted above, the evidence of record demonstrates functional impairment comparable to loss of use of the right hand from May 1, 2014.  As such, entitlement to special monthly compensation on the account of loss of use of one hand is warranted from May 1, 2014 through January 31, 2015, and no earlier, have been met.  38 U.S.C. 1114, subsection (k); 38 CFR 3.350(a) (2015).  

Initial Compensable Rating for Scars

A December 2015 rating decision granted service connection for surgical scars, right wrist and palm, and assigned a noncompensable initial rating effective March 26, 2015.  The Veteran's scars are rated as noncompensable under Diagnostic Code 7805.  

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable and a 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.

The clinical findings of record do not show that the Veteran's scars are painful or unstable so as to warrant a compensable initial rating under Diagnostic Code 7804.  In this respect, the March 26, 2015 VA examination report noted the presence of a scar on the dorsum mid right wrist, but no indication that it was painful or unstable.  In addition, the August 2015 VA examination report noted the presence of scars on the wrist and palm.  Again, there was no indication that the scars were painful or unstable.  The July 2016 VA medical examination report pertaining to wrist also noted the presence of scars, but the examiner responded "no" when asked if the scars were painful or unstable.  Accordingly, a compensable initial rating under Diagnostic Code 7804 is not warranted.  38 C.F.R. § 4.118.

Further, the Veteran's scars do not affect his head, face or neck, are not deep and do not affect an area of 144 square inches, rendering Diagnostic Codes 7800, 7801 and 7802 inapplicable.  See id. at Note (3).

The Board finds that a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-schedular consideration

The Board has considered whether an extra-schedular rating is warranted for the Veteran's right wrist and scar disabilities.  In exceptional cases, an extra-schedular rating may be provided.  38 C.F.R. § 3.321(2015).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Turning to the first step of the extra-schedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extra-schedular consideration is required. 

First, concerning the Veteran's scars, there is no indication of any symptoms associated with his scars and; therefore, the rating criteria have not been shown to be inadequate to rate the Veteran's disability.  In addition, with respect to the right wrist disability, the evidentiary record does not show any manifestations of, or functional impairment and loss due to, the Veteran's right wrist disability that is not encompassed by the schedular criteria.  The 10 percent rating assigned prior to May 1, 2014, takes into account the symptoms shown on examination and reported by the Veteran, to include pain, weakness, tenderness, stiffness, and limitation of motion.  The evidence prior to May 1, 2014 does not reflect an exceptional or unusual disability so as to render the schedular criteria inadequate.  Concerning the period on appeal from May 1, 2014, the Veteran's right wrist disability is assigned a 70 percent rating for loss of use of right hand, which is the maximum rating assignable for the right wrist.  The Board finds that the rating encompasses the Veteran's symptoms, which includes no motion, swelling, pain, and inability to use right hand.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and referral for extra-schedular consideration is not warranted under the circumstances of this case.  See Johnson v. McDonald, 762 F.3d 1362 (2014); Thun, 22 Vet. App. at 115-16.

ORDER

Entitlement to an initial rating in excess of 10 percent prior to May 1, 2014 for residuals of right wrist injury, to include osteoarthritis, is denied.  

Entitlement to an initial rating of 70 percent, but no higher, from May 1, 2014 through February 1, 2015, for residuals of right wrist injury, to include osteoarthritis, is granted.  

The appeal as to entitlemen to a higher initial rating for right wrist injury residuals, to include carpal tunnel syndrome with loss of use of the hand, with osteoarthritis, and status post radiocarpectomy, carpal tunnel release, and fusion of the wrist, currently rated as 70 percent from February 2, 2015, is dismissed.

Entitlement to a compensable initial rating for surgical scars of the right wrist and palm is denied.

Entitlement to special monthly compensation based on loss of use of one hand, for the period from May 1, 2014 through February 1, 2015, is granted.  


REMAND

Concerning the claim for service connection for acquired psychiatric disability, to include PTSD, the Veteran elected to participate in the Fully Developed Claim (FDC) program.  When filing a FDC, a claimant submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  The Veteran was provided a VA notice letter in July 2014, which included VA Forms 21-0781, 21-0781a, concerning the Veteran's in-service stressors.  VA's duty to notify has been met.  

The Board finds that a new VA medical examination is required concerning the claim for service connection for acquired psychiatric disability, to include PTSD, to include as secondary to service-connected disabilities.  The May 2014 VA medical examination indicated diagnoses of adjustment disorder with depressed mood, dysfunctional personality traits, alcohol use disorder, moderate, and history of polysubstance dependence.  The March 2016 VA examiner opined that the Veteran's adjustment disorder was "less likely than not" proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the "acute situational stressors and nonservice-connected health problems" were identified by the Veteran as greater salience than the service-connected disorders.  The Board finds that the VA examiner's opinion is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not address whether there was any aggravation of the acquired psychiatric disability.  38 C.F.R. § 3.310.  In addition, the Board finds that an addendum opinion is required to determine whether an acquired psychiatric disability is related to active service.  

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to service connection for acquired psychiatric disability, to include PTSD, to include as secondary to service-connected right wrist disability.  Appellate action on the issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any psychiatric disability, to include PTSD.  The claims folder must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims folder, please address the following:

a.  Is it at least as likely as not (50 percent probability or higher) that any psychiatric disability, to include PTSD, is causally or otherwise related to active service?  

b.  Concerning any diagnosed personality disorder, is it at least as likely as not (50 percent or greater probability) that the Veteran's personality disorder was subject to a superimposed injury or disease during the Veteran's service, resulting in additional disability?  If so, identify the additional disability.

c.  Is it at least as likely as not (50 percent probability or more) that any acquired psychiatric disability was proximately due to or aggravated by the Veteran's service-connected disabilities?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be provided for any opinion expressed.

2.  After completion of the above and any other development indicated, readjudicate the issues on appeal, to include, if applicable, whether entitlement to a TDIU on an extra-schedular basis is warranted.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


